          Case 1:19-cv-00658-JRN Document 7 Filed 09/06/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

ROSEMARIE WEIGAND,                                §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §                   1:19-CV-658-RP
                                                  §
TEXAS CREDIT CORPORATION,                         §
                                                  §
               Defendant.                         §

                                              ORDER

       The parties filed agreed scheduling recommendations on September 2, 2019. (Dkt. 6).

Contrary to this Court’s local rules, the parties have not submitted a proposed scheduling order

using Judge Pitman’s proposed scheduling order form. See W.D. Tex. Loc. R. CV-16(a) (requiring

that the parties submit a proposed scheduling order that conforms to the form prescribed by the

judge and posted on the Court’s website).

       Accordingly, IT IS ORDERED that the parties consult the website for the United States

District Court for the Western District of Texas (www.txwd.uscourts.gov), the “Judges’ Info” tab,

“Standing Orders,” “Austin Division,” and submit a joint proposed scheduling order using Judge

Robert Pitman’s form on or before September 13, 2019.

       SIGNED on September 6, 2019.




                                             _____________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE
